3*7-/5"
                                 ELECTRONIC RECORD




COA#       07-14-00114-CR                        OFFENSE:        22.04


           Edward Ewing v. The State of
STYLE:     Texas                                 COUNTY:         Castro

COA DISPOSITION:      Affirmed                   TRIAL COURT:    242nd District Court


DATE: 03/02/2015                  Publish: No    TC CASE #:      B3492-1308




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Edward Ewing v. The State of Texas           CCA #:
                                                                          3;*7-/r
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^GMeK                                       JUDGE:

DATE:      Ojl^Uo/r .                                 SIGNED:                           PC:_
JUDGE:         rJ* LtAslA^L**—                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD